DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-29 are pending.
Claims 1-3,8-12,16-23 and 28-29 are rejected below.
Claims 4-7,13-15 and 24-27 is/are objected to.

Examiner Note
Claim 23 depends from claim 1.  While not incorrect it seems like it maybe be a typographical error and is supposed to depend from claim 21.  Examiner would just like the Applicant to be aware.

Claim Objections
Claim 11 objected to because of the following informalities:  it is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8-12,16-23 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh (U.S. PG Pub. 2020/0379454) in view of Casa (U.S. PG Pub. 2021/0071897).


As to claims 1, 10, 17, and 28, Trinh teaches  determining, based on the training telemetry data object, a training input data object, wherein the training input data object comprises one or more training input channels, and wherein each training input channel of the one or more training input channels is associated with a sensor device of one or more sensor devices, and further wherein each training input channel of the one or more training input channels is determined based on a first subset of a plurality of per- time-unit-per-sensor training measurements that is associated with a sensor device for the training input channel [ 0062 - The predictive maintenance server 110 may generate training data 422 for the training of the machine learning models. The predictive maintenance server 110 may collect the sensor data of the first period of time (e.g., a month of sensor data) as training data 422. In the training data pre-processing 430, the predictive maintenance server 110 may process the training data 422 and extract features used for the machine learning models from the training data 422. The types of features that are extracted from the training data 422 may depend on the structure and type of models. For example, in one model, the data points in the raw data are not processed or filtered. The raw data points are fed directly to the model. In other models, the pre-processing may also include using one or more data processing techniques such as filtering, convolutions, sampling, etc. The predictive maintenance server 110 may also select some of the data fields (e.g., certain sensor channels) but not all of the data fields for training. In pre-processing 430, the predictive maintenance server 110 may also convert the training data 422 to a data format that is best suited for the machine learning process,]; obtaining a maintenance data object for the monitored system, wherein the maintenance data object identifies one or more maintenance-critical time units of the one or more training time units [ 0063 The predictive maintenance server 110 uses scoring data 424 to predict whether equipment 150 is likely anormal. The scoring data 424 may be newly generated data, summary statistics 434, or a combination of both types of data. Referring back to the raw data store 420, the predictive maintenance server 110 may retrieve additional sensor data as newly generated data is transmitted from equipment 150. The predictive maintenance server 110 may collect the sensor data in the second period of time (e.g. a day) as scoring data 424 that may be shorter than the first period of time used in the previously generated training data 422. The newly generated sensor data in the second period of time may be used to score the equipment 150. Additionally, or alternatively, the scoring data 424 may include summary statistics 434 generated from the training data in the first period of time. In block 440, the predictive maintenance server 110 may pre-process the scoring data 424 in a manner that is similar to the training data pre-processing 430. The predictive maintenance server 110 may also retrieve the trained models from block 432. The predictive maintenance server 110 may use the scoring data 424 as the input of trained models, which generate one or more anomaly scores 450 corresponding to the equipment 150.]; and generating, based on the training input data object and the maintenance data object, a trained predictive maintenance, wherein the trained predictive maintenance convolutional neural network is configured to process a predictive input data object for the monitored system to generate a maintenance prediction for the monitored system[ 0004,  In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a set of sensor data generated from sensors associated with equipment, one of the sensors being a target sensor, the set of sensor data comprising measured values of the target sensor. The process may also include selecting a subset of sensor data, the subset of sensor data comprising data generated from the sensors and excluding the measured values of the target sensor. The process may further include inputting the subset of sensor data into a machine learning model to generate predicted sensor values of the target sensor. The process may further include determining differences between the predicted sensor values of the target sensor and the measured values of the target sensor. The process may further include generating an anomaly score for the equipment based on the differences. The process may further include generating, based on anomaly score, an alert for the equipment.].  

Trinh teaches most of the claimed invention, but fails to explicitly teach that the neural network is a CNN.  However, this is an obvious variation and is taught by Casa as follows:

As to claims 1, 10, 17, and 28 Casa teaches that HVAC preventive maintenance models can be AI that include CNN [0048].

Therefore, it would have been obvious to one or ordinary skill in the art to include the teachings of Casa into the system and method of Trinh.  The motivation to combine is that Casa teaches using an AI (e.g. CNN) can eliminate disruptions in the HVAC system by using preventive maintenance [0044].

As to claims 2 and 11, Trinh teaches wherein: the training telemetry data object comprises plurality of per-time-unit-per-sensor training measurements, and each per-time-unit-per-sensor training measurement of the plurality of per-time-unit-per- sensor training measurements is associated with a sensor device of the one or more sensor devices and a training time unit of one or more training time units [0062 The predictive maintenance server 110 may generate training data 422 for the training of the machine learning models. The predictive maintenance server 110 may collect the sensor data of the first period of time (e.g., a month of sensor data) as training data 422. In the training data pre-processing 430, the predictive maintenance server 110 may process the training data 422 and extract features used for the machine learning models from the training data 422.].  

As to claims 3, 12, 18, and 21, Trinh teaches further comprising: obtaining a predictive telemetry data object for the monitored system, wherein the predictive telemetry data object is associated with a plurality of per-time-unit-per-sensor predictive measurements, and wherein each per-time-unit-per-sensor predictive measurement of the plurality of per-time-unit-per-sensor predictive measurements is associated with a sensor - 30 - LEGAL02/39507036v1device of the one or more sensor devices and a predictive time unit of one or more predictive time units[ 0062 The predictive maintenance server 110 may generate training data 422 for the training of the machine learning models. The predictive maintenance server 110 may collect the sensor data of the first period of time (e.g., a month of sensor data) as training data 422. In the training data pre-processing 430, the predictive maintenance server 110 may process the training data 422 and extract features used for the machine learning models from the training data 422.]; determining, based on the predictive telemetry data object, a predictive input data object, wherein the predictive input data object comprises one or more predictive input channels, and wherein each predictive input channel of the one or more predictive input channels is associated with a sensor device of the one or more sensor devices, and further wherein each predictive input channel of the one or more predictive input channels is determined based on a second subset of the plurality of per-time-unit-per-sensor predictive measurements that is associated with the sensor device for the predictive input channel [ 0070 The predictive maintenance server 110 may select a subset of sensor channels as vitals of the equipment 150. A vital, which may also be referred to as a target sensor, may be a sensor whose measurements are going to be predicted by one or more PPP sub-models and compared to the actual measurements to determine the anomaly of the equipment 150. The PPP model may use one or more vitals (sensor channels) to predict anomaly. For a given vital, the predictive maintenance server 110 may divide 520 the set of scoring sensor data into a first subset of scoring sensor data and a second subset of scoring sensor data that includes actual measurements of the vital. The actual measurements of a vital may be referred to as measured values of a target sensor. A series of measurements of a particular vital may be denoted X.sub.i while measurements of other sensor channels may be denoted as X.sub.1, X.sub.2, . . . , X.sub.i−1, X.sub.i+1, . . . , X.sub.n. The first subset of scoring sensor data may include the measurements X.sub.1, X.sub.2, . . . , X.sub.i−1, X.sub.i+1, . . . , X.sub.n but excludes the vital that is being predicted, while the second subset of scoring sensor data may include measurements of the vital such as X.sub.i. The predictive maintenance server 110 may input 530 the first subset of scoring sensor data to a machine learning model to predict the values of the vital measurements.]; and processing the predictive input data object in accordance with the trained predictive maintenance to generate the maintenance prediction for the monitored system[0070].  


As to claims 8, 16 and 19 Trinh teaches wherein the monitored system is a heating, ventilation, and air-conditioning system[0038].  

As to claims 9 and 20, Trinh teaches wherein the trained predictive maintenance convolutional neural network is generated using a gradient descent training routine [0048].

As to claim 22, Trinh teaches wherein the maintenance prediction describes one or more affected hardware devices of a plurality of existing hardware devices associated with the monitored system[0051].  

As to claim 23, Trinh teaches wherein the maintenance prediction describes one or more predicted maintenance need dates for the monitored system[0057].


Allowable Subject Matter
Claims 4-7, 13-15, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 13, and 24, the allowability lies in that the closest prior art of record Trinh does not teach alone or in combination for each predictive input channel of the one or more predictive input channels, determining a per-input-channel weight value for the predictive input channel with respect to a target classification category associated with the maintenance prediction; and generating a per-input-channel heatmap for the predictive input channel based on the per-input-channel weight value for the predictive input channel and a feature map for the predictive input channel, wherein the per-input-channel heatmap for the predictive input channel indicates a per-component predictive significance value for each component of a plurality of components of the predictive input channel, in view with other elements of the claim.   The remaining objected claims all depend from 4, 13, or 24.

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Segev (U.S. PG Pub. 2021/0073449) teaches using heatmaps.
Bures (U.S. PG Pub. 2020/0322703) monitoring a facility and using predictive maintenance.
Parris (U.S. PG Pub. 2020/0042954)  teaches monitoring components using sensors for predictive maintenance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119